                         Case 3:20-cv-01626-JD Document 127 Filed 09/21/21 Page 1 of 6




                   1 C. Brandon Wisoff (State Bar No. 121930)
                     bwisoff@fbm.com
                   2 Russell Taylor (State Bar No. 320375)
                     rtaylor@fbm.com
                   3 Farella Braun + Martel LLP
                     235 Montgomery Street, 17th Floor
                   4 San Francisco, California 94104
                     Telephone: (415) 954-4400
                   5 Facsimile: (415) 954-4480

                   6 Maeve L. O’Connor (appearance pro hac vice)
                     Elliot Greenfield (appearance pro hac vice)
                   7 Brandon Fetzer (appearance pro hac vice)
                     Debevoise & Plimpton LLP
                   8 919 Third Avenue
                     New York, New York 10022
                   9 Telephone: 212.909.6000
                     Email: mloconnor@debevoise.com
                  10 Email: egreenfield@debevoise.com
                     Email: bfetzer@debevoise.com
                  11
                     Attorneys for Defendants
                  12 ROBINHOOD MARKETS, INC.;
                     ROBINHOOD FINANCIAL LLC;
                  13 ROBINHOOD SECURITIES, LLC

                  14                           UNITED STATES DISTRICT COURT

                  15                         NORTHERN DISTRICT OF CALIFORNIA

                  16                                SAN FRANCISCO DIVISION

                  17

                  18   IN RE ROBINHOOD OUTAGE                      Case No. 3:20-cv-01626-JD
                       LITIGATION
                  19                                               NOTICE OF MOTION AND MOTION TO
                                                                   RETAIN CONFIDENTIALITY
                  20
                                                                   Date: October 28, 2021
                  21                                               Time: 10:00 a.m.
                                                                   Judge: Hon. James Donato
                  22                                               Ctrm: 11, 19th Floor

                  23

                  24

                  25

                  26

                  27

                  28
Farella Braun +
  Martel LLP
                                DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY - 20-cv-01626-JD
                           Case 3:20-cv-01626-JD Document 127 Filed 09/21/21 Page 2 of 6




                   1                                        NOTICE OF MOTION

                   2          PLEASE TAKE NOTICE that on October 28, 2021, at 10:00 a.m., or as soon as this matter
                   3 may be heard, in Courtroom 11 of the United States Courthouse, 450 Golden Gate Avenue, San

                   4 Francisco, California, before the Honorable James Donato, United States District Judge,

                   5 Defendants Robinhood Financial LLC, Robinhood Markets, Inc., and Robinhood Securities, LLC

                   6 (collectively, “Robinhood” or “Defendants”) move the Court, pursuant to Civil Local Rule 7, for

                   7 an order retaining the confidentiality designations for testimony within two deposition transcripts

                   8 pursuant to the Stipulated Protective Order (“Protective Order”) in this action. (Dkt. No. 90.)

                   9 This motion is based on the accompanying Memorandum of Points and Authorities, the
                  10 Declaration of Jesper Johansson, all papers and pleadings on file in this action, and such other

                  11 evidence and argument as may be presented at or before any hearing on this motion.

                  12                               STATEMENT OF RELIEF SOUGHT
                  13          Pursuant to Local Civil Rule 7 and paragraph 6.3 of the Protective Order, Robinhood
                  14
                       hereby moves to maintain the confidential treatment of certain deposition testimony obtained
                  15
                       during the discovery phrase of this case.
                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                       2
Farella Braun +
  Martel LLP
                                  DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY – 20-cv-01626-JD
                           Case 3:20-cv-01626-JD Document 127 Filed 09/21/21 Page 3 of 6




                   1                           MEMORANDUM OF POINTS AND AUTHORITIES

                   2          Defendants submit this memorandum in support of their motion to retain confidentiality
                   3
                       pursuant to Civil Local Rule 7 and paragraph 6.3 of the Protective Order.
                   4
                                                           STATEMENT OF FACTS
                   5
                              On August 12, 2021, Plaintiffs challenged the confidentiality designations Robinhood
                   6

                   7 applied to 323 documents and all of the deposition testimony provided by current and former
                                                             1
                   8 Robinhood employees. (Fetzer Decl. ¶ 2.) Robinhood diligently reviewed the documents,

                   9 clarified that some of the documents had never been designated confidential, and dedesignated
                  10 many documents from this initial list. (Id. ¶ 3.) After a meet and confer on August 31, 2021,

                  11
                       during which Robinhood explained that one of the primary reasons that the documents and
                  12
                       testimony had been designated confidential was to protect information that would hamper
                  13
                       Robinhood’s ability to fight off cybersecurity threats, Plaintiffs withdrew their challenges, subject
                  14

                  15 to renewal. (Id. ¶ 5.) On September 2, Plaintiffs reasserted challenges to 75 documents and

                  16 certain portions of the deposition transcripts. (Id. ¶ 6.) Robinhood reviewed the challenged

                  17 documents and revised many of the confidentiality designations, including by providing marked-

                  18 up versions of the documents that contained both confidential and non-confidential material. (Id.)

                  19
                     After a series of additional meet and confers, Plaintiffs withdrew their challenges except for a few
                  20
                     lines of deposition testimony from Denali Lumma’s and Nick Dellamaggiore’s depositions
                  21
                     relating to Robinhood’s technical infrastructure and threat modeling. (Id. ¶¶ 7-12.) Lumma is
                  22

                  23 Robinhood’s former Director of Engineering and Dellamaggiore is a Staff Software Engineer.

                  24 The challenged testimony is excerpted in the Declaration of Jesper Johansson, Robinhood’s Head

                  25 of Cyber Risk and Compliance, filed concurrently partially under seal.

                  26

                  27   1
                           References to “Fetzer Decl.” refer to the Declaration of Brandon Fetzer in Support of the
                  28 Motion to Retain Confidentiality.
                                                                     3
Farella Braun +
  Martel LLP
                                  DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY – 20-cv-01626-JD
                           Case 3:20-cv-01626-JD Document 127 Filed 09/21/21 Page 4 of 6




                   1                                              ARGUMENT

                   2          Courts engage in a two-part analysis to determine whether confidentiality designations are
                   3
                       proper and should be maintained. First, courts consider “whether particularized harm will result
                   4
                       from [the] disclosure of information to the public” when the confidentiality of information
                   5
                       produced under a protective order is challenged. Avaya Inc. v. Pearce, No. 19-cv-00565, 2020
                   6

                   7 WL 8513514, at *1 (N.D. Cal. Dec. 22, 2020) (internal quotation marks and citation omitted).

                   8 Second, courts “‘balance the public and private interests to decide whether maintaining a

                   9 protective order is necessary.’” Id. (quoting In re Roman Catholic Archbishop of Portland in Or.,
                  10 661 F.3d 417, 424 (9th Cir. 2011)). The Ninth Circuit has incorporated the Third Circuit’s non-

                  11
                       exhaustive factors for evaluating the public and private interests at issue, including:
                  12
                                       (1) whether disclosure will violate any privacy interests; (2)
                  13                  whether the information is being sought for a legitimate purpose or
                                      for an improper purpose; (3) whether disclosure of the information
                  14                  will cause a party embarrassment; (4) whether confidentiality is
                  15                  being sought over information important to public health and safety;
                                      (5) whether the sharing of information among litigants will promote
                  16                  fairness and efficiency; (6) whether a party benefitting from the
                                      order of confidentiality is a public entity or official; and (7) whether
                  17                  the case involves issues important to the public.
                  18 In re Roman Catholic Archbishop, 661 F.3d at 424 n.5 (quoting Glenmede Tr. Co. v. Thompson,

                  19
                     56 F.3d 476, 483 (3d Cir. 1995)).
                  20
                     I.      Cybersecurity Needs Constitute Good Cause to Retain Confidentiality
                  21
                             Tangible concerns about potential cyber attacks constitute good cause to protect
                  22
                     information from public disclosure. See, e.g., In re Yahoo! Inc. Customer Data Sec. Breach Litig.,
                  23
                     No. 16-MD-02752, 2018 WL 9651897, at *3 (N.D. Cal. Jan. 3, 2018) (granting plaintiffs’ request
                  24
                     to seal documents under the stricter “compelling reasons” standard because disclosure of
                  25
                     information about company’s technology could encourage another breach); In re Google Inc.
                  26
                     Gmail Litig., No. 13-MD-02430, 2013 WL 5366963, at *3 (N.D. Cal. Sept. 25, 2013) (same).
                  27

                  28
                                                                         4
Farella Braun +
  Martel LLP
                                  DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY – 20-cv-01626-JD
                           Case 3:20-cv-01626-JD Document 127 Filed 09/21/21 Page 5 of 6




                   1           Courts have recognized these concerns are implicated when the information at issue

                   2 provides visibility into a company’s specific technology and security systems. See, e.g., Music

                   3
                       Grp. Macao Com. Offshore Ltd. v. Foote, No. 14-cv-03078, 2015 WL 3993147, at *6 (N.D. Cal.
                   4
                       June 30, 2015) (granting motion to seal documents that discussed plaintiff’s network infrastructure
                   5
                       and security systems); Lathrop v. Uber Techs., Inc., No. 14-CV-05678, 2016 WL 9185002, at *4
                   6

                   7 (N.D. Cal. June 17, 2016) (finding that Uber met its burden to show that the requested information

                   8 should be sealed where Uber argued “that revelation of the information could cause significant

                   9 competitive harm to Uber and increase security risk to Uber's databases and systems”); Grace v.
                  10 Apple, Inc., No. 17-CV-00551, 2018 WL 11319052, at *2 (N.D. Cal. May 1, 2018) (finding good

                  11
                       cause to seal “information related to Apple’s internal, technical business processes and practices”
                  12
                       because disclosure of the information “could make it easier to compromise the security of Apple’s
                  13
                       products, potentially placing Apple users at risk and threatening Apple’s competitive standing”).
                  14

                  15          Robinhood properly designated the deposition testimony at issue as confidential because

                  16 public disclosure of the information would impair the measures Robinhood uses to prevent

                  17 cybersecurity attacks. As explained in greater detail in the Johansson Declaration, Robinhood

                  18 generally does not disclose the way its systems are architected or how it models and responds to

                  19
                     cybersecurity threats. The public disclosure of the challenged parts of Lumma’s and
                  20
                     Dellamaggiore’s testimony would provide valuable insight into how Robinhood develops and
                  21
                     maintains critical infrastructure, placing the company at risk of future cyber incidents.
                  22

                  23 II.      Public and Private Interests Favor Retaining Confidentiality

                  24          Disclosing this testimony would not be in the interest of the public good. This case

                  25 involves a dispute with a private company offering a service to its customers; not, for example,

                  26 issues “related to public health and safety or of governmental functions or public administration.”

                  27
                       Muench Photography, Inc. v. Pearson Ed., Inc., No. 12-cv-01927, 2013 WL 4475900, at *5 (N.D.
                  28
                                                                        5
Farella Braun +
  Martel LLP
                                  DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY – 20-cv-01626-JD
                          Case 3:20-cv-01626-JD Document 127 Filed 09/21/21 Page 6 of 6




                   1 Cal. Aug. 15, 2013). Indeed, by making the testimony public, and thus accessible by bad actors,

                   2 Robinhood places customer information and data at risk. The disclosure of this information would

                   3
                       make Robinhood more vulnerable to adverse parties, including cyber attackers, which poses risks
                   4
                       to the company and its customers, while providing no obvious benefit to the public or
                   5
                       Robinhood’s current and future customers.
                   6
                                                                CONCLUSION
                   7

                   8          Robinhood respectfully requests that the Court grant its motion to retain confidentiality

                   9 over the deposition testimony.
                  10 Dated: September 21, 2021                   FARELLA BRAUN + MARTEL LLP
                  11
                                                                 By: /s/ C. Brandon Wisoff
                  12                                                 C. Brandon Wisoff
                  13                                             Attorneys for Defendants
                                                                 ROBINHOOD MARKETS, INC.;
                  14                                             ROBINHOOD FINANCIAL LLC;
                                                                 ROBINHOOD SECURITIES, LLC
                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                        6
Farella Braun +
  Martel LLP
                                  DEFENDANTS’ MOTION TO RETAIN CONFIDENTIALITY – 20-cv-01626-JD
